Citation Nr: 1547196	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  07-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim regarding whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).


REPRESENTATION

Appellant represented by:	Deanne Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Rogers, Counsel  


INTRODUCTION

The appellant served on active duty from April 1, 1969 to January 17, 1972.

In a July 1979 decision, the RO held that the appellant's discharge from military service on January 17, 1972, precluded his entitlement to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).  The RO provided the appellant with notice of his right to appeal and he did not appeal that determination.  In an April 1997 letter, the RO again held that the appellant's discharge from military service on January 17, 1972, precluded his entitlement to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).  The RO provided the appellant with notice of his right to appeal and he did not appeal that determination.  

In an April 2006 determination, the RO again held that the appellant's discharge from military service on January 17, 1972, precluded his entitlement to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).  The appellant perfected an appeal of that denial.  

In March 2009, the appellant testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

In April 2009, the Board remanded the claim for additional development.

In October 2011, the Board found that new and material evidence had not been received to reopen the claim regarding whether the appellant's character of discharge from service on January 17, 1972, is a bar to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code), and the claim was denied.  The appellant appealed the October 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted a Joint Motion for Remand, and ordered that the Board's October 2011 denial of the claim be vacated and remanded to the Board for action consistent with the terms of the joint motion. 

In April 2013, the Board again remanded the claim for additional development consistent with the terms of the Joint Motion.  The claim has since been returned to the Board for further appellate consideration.

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of whether the character of the appellant's discharge from service on January 17, 1972, is a bar to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 1997 letter, the RO held that the appellant's discharge from military service on January 17, 1972, precluded his entitlement to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).  

2. The evidence received since the April 1997 determination by the RO is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of whether appellant's discharge from military service on January 17, 1972, precludes his entitlement to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).  


CONCLUSIONS OF LAW

1. The April 1997 RO letter which held that the appellant's discharge from military service on January 17, 1972, precluded his entitlement to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code) is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2. New and material evidence has been received sufficient to reopen the claim of whether the appellant's discharge from military service on January 17, 1972, precludes his entitlement to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant's claim of whether his discharge from military service on January 17, 1972, precludes his entitlement to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code), was previously denied in an unappealed April 1997 RO decision, now considered a final decision.  See 38 U.S.C.A. §§ 7104, 7105.  In that decision, the RO denied the claim because the nature of the appellant's discharge from service was considered as under dishonorable conditions due to his pattern of wilful and persistent misconduct, which barred payment of VA compensation.  

Since that decision, VA has received evidence including the appellant's lay statements and hearing testimony, and an article and a report submitted by the appellant's attorney in October 2014, which purportedly corroborate the appellant's claim by demonstrating that unlawful orders to kill prisoners of war and civilians were known to be given in Vietnam generally, during the time period in which the appellant served on active duty in Vietnam, and that threat of reprisal often followed a failure to carry out an illegal order.  To the extent that the appellant has made lay contentions in support of his claim, these are considered credible at this stage of the analysis, and his statements and hearing testimony, as well as the article and report submitted by his attorney in October 2014, represent a more detailed exposition of his lay contentions than was of record at the time of the prior final denial.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).   In addition, in January 2011, the appellant submitted correspondence from the Department of the Army, Army Review Boards Agency, dated December 22, 2010, showing that he applied for Review of his discharge from the Armed Forces in December 2010, and that it could take as long as 12 months to receive notice of decision on his application.  

In short, the above evidence was added to the record subsequent to the prior final RO decision, relates to an unestablished fact necessary to substantiate the claim (i.e., that any disciplinary action taken against the appellant may not have been the result of willful and persistent misconduct, but rather, the result of retaliation due to his failure to comply with an unlawful order to kill a prisoner of war and reporting such to his superiors, and that the appellant's military service prior to the alleged unlawful order in May or June 1970 was otherwise honest, faithful and meritorious service), is not merely cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.  For all of these reasons, the claim for service connection is considered reopened on the basis of new and material evidence, and to that extent only the appeal is granted at this juncture.  38 C.F.R. § 3.156(a).  For reasons described below, however, additional development is needed on remand before a final Board disposition can be made on this claim.


ORDER

New and material evidence having been received, the claim of whether the appellant's discharge from military service on January 17, 1972, precludes his entitlement to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code), is reopened.



REMAND

Having reopened the appellant's claim of whether his discharge from military service on January 17, 1972, precludes his entitlement to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code), the Board must now determine whether the reopened claim may be granted on the merits.  The Board finds, however, that further development of the record is needed before the claim on appeal may be adjudicated.

As noted, in January 2011, the appellant submitted correspondence from the Army Review Boards Agency dated December 22, 2010, indicating that his Application for Review of Discharge from the Armed Forces of the United States, dated December 8, 2010, had been received.  It was noted that that it may take as long as 12 months before the appellant would receive notice of decision on his application.  As of the date of this remand, well in excess of the 12 months noted in the Army Review Boards Agency December 2010 correspondence, a review of the record is negative for any decision of the Army Review Boards Agency on the appellant's December 2010 Application for Review of Discharge from the Armed Forces of the United States.  As such, additional development is necessary to obtain any decision of the Army Review Boards Agency on the appellant's December 2010 Application for Review of Discharge.

In addition, in the April 2013 remand, in accordance with the Court's Joint Remand, the Board directed the RO to contact the service department; inform the service department that in July 1978 the Army Discharge Review Board did not affirm the Department of Defense Special Discharge Review Program's upgraded discharge from under other than honorable conditions to under honorable conditions; and ask the service department for clarification on whether the character of discharge for the appellant's period of active duty dating from February 25, 1970 to January 17, 1972, is currently considered to be under other than honorable conditions or whether character of discharge is currently considered to be under honorable conditions.  

In June and October 2014, the RO contacted the Army Review Boards Agency requesting clarification on whether the character of the appellant's discharge for his period of active duty dating from February 25, 1970 to January 17, 1972, is currently considered to be under other than honorable conditions or whether it is currently considered to be under honorable conditions.  In responses received in August and November 2014, the Army Discharge Review Boards Agency directed that it is not the records custodian for military records, but that the National Personnel Records Center (NPRC) and National Archives and Records Administration (NARA) are the records repositories for military records.  On both occasions the Agency directed that the RO request a copy of the appellants official military personal file (OMPF) from the NPRC.  While the RO requested clarification from the NPRC in January and March 2015, no response to such requests was ever received.  In June 2015 correspondence to the appellant, the RO apparently concluded that such records are unavailable for review and that further attempts to obtain such records would be futile.  In that regard, VA must make as many inquiries as necessary and end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist.  As a negative response was not received from the NPRC, additional development is necessary in attempt to obtain the appellant's official military personnel file and clarification on whether the character of discharge for his period of active duty dating from February 25, 1970 to January 17, 1972, is currently considered to be under other than honorable conditions or whether character of discharge is currently considered to be under honorable conditions.  

The Board also notes that there is no indication that clarification as to the character of the appellant's discharge from his period of active duty dating from February 25, 1970 to January 17, 1972, has been sought from the Army Office of the Adjutant General and the Adjutant General Center.  Given that this entity notified the appellant of the outcome of the DOD Discharge Review Program (Special) determination in June 1977, and because in July 1978 the Army Discharge Review Board directed that the Adjutant General notify the appellant of its decision not to affirm the DOD Discharge Review Program (Special) determination, it is possible that the Army Office of the Adjutant General may have information and evidence relevant to the issue on appeal.  As such, the appellant's official military personnel file and clarification on whether the character of discharge for his period of active duty dating from February 25, 1970 to January 17, 1972, is currently considered to be under other than honorable conditions or whether character of discharge is currently considered to be under honorable conditions should be requested from the Army Office of the Adjutant General.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate records repositories, to include the NPRC and the Army Office of the Adjutant General and the Adjutant General Center, and request the appellant's complete official military personnel file, to include reports of all conduct and performance evaluations, counseling, and disciplinary actions.

Also specifically request from the NPRC and the Army Office of the Adjutant General copies of the Department of Defense Discharge Review Program (Special) 1977 determination on the appellant's April 12, 1977 Application for Review of Discharge; the Army Discharge Review Boards July 1978 determination on the appellant's Application for Review of Discharge, and any decision on the Army Discharge Review Boards Agency on the appellant's December 22, 2010 Application for Review of Discharge.

The RO must also inform both the NPRC and the Army Office of the Adjutant General and the Adjutant General Center that in July 1978 the Army Discharge Review Board did not affirm the Department of Defense Special Discharge Review Program's upgraded discharge from under other than honorable conditions to under honorable conditions; and ask both the NPRC and the Army Office of the Adjutant General for clarification on whether the character of discharge for the appellant's period of active duty dating from February 25, 1970 to January 17, 1972, is currently considered to be under other than honorable conditions or whether the character of discharge is currently considered to be under honorable conditions.  

Development efforts to obtain such records must continue until the records requested are received or a negative response is received from both the NPRC and the Army Office of the Adjutant General.  If any records or documents cannot be located, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the appellant and his attorney of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant and his attorney must be given an opportunity to respond.  

2. After the development requested above has been completed to the extent possible, and after undertaking any additional development deemed necessary, the RO should again review the record, to include the evidence and argument submitted by the appellant's attorney in October 2014, and readjudicate the issue on appeal.  If the decision remains unfavorable to the appellant, provide a supplemental statement of the case to the appellant and his attorney.  An appropriate period of time should be allowed for response.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


